Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The reply filed on 10-17-22 is not fully responsive to the prior Office Action because: Applicants have failed to address the Obviousness-type Double Patenting rejection. Since the period for reply set forth in the prior Office action has expired, this application will become abandoned unless applicant corrects the deficiency and obtains an extension of time under 37 CFR 1.136(a).  
The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee.  In no case may an applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action.  A fully responsive reply must be timely filed to avoid abandonment of this application.

Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No.17013671; copending Application No.17013674.
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims of each application appears contain limitations in the dependent claims which, when read as a whole, contain the same subject as the related applications and thus would have been obvious over the presently claimed invention. Neither the amendments to the claims nor the addition of new claims 14 and 15 distinguish the present claims from those of the related applications. 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

It is clear that all the elements of the application claims are to be found in related application claims (as the application claims fully encompasses related application claims). The difference between the application claims and the related application claims lies in the fact that the related application claim includes many more elements and is, thus, much more specific. Thus, the invention of claims of the related application is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). Since application claims is anticipated by claims of the related application, it is not patentably distinct from claims of the related application. 
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Allowable Subject Matter over the Prior Art
The following is an Examiner's statement of reasons for the indication of 
allowable subject matter: 
Applicant(s) claimed invention is directed to a method for recycling continuous alcoholysis of a waste polyester material comprising:
(a) material pretreatment: dewatering and deoxidizing the waste polyester material to make a reduction to below 300ppm of the water content to obtain a raw waste polyester material;
(b) alcoholysis: after the step (a), the raw waste polyester material, an alcoholysis agent and an alcoholysis catalyst in a melting state being continuously and simultaneously fed into a first alcoholysis tank for a first alcoholysis in order to obtain a first melt, wherein the first melt is continuously fed to a second alcoholysis tank for a second alcoholysis, so as to obtain an alcoholysis product; and
(c) transesterification: the alcoholysis product, a transesterification agent, a transesterification catalyst in melting state being fed into a transesterification tank for a transesterification reaction in order to obtain crude dimethyl terephthalate (DMT) BMF and crystallization, separation and purification of the crude DMT, wherein the first alcoholysis tank and the second alcoholysis elecholysis tank are connected to each other in series. 
The crux of the invention lies in the discovery that a method for continuously recycling waste polyester material can be produced without long reaction times, too many product impurities, less need for concentration devices and thus, less energy consumption, and maintenance cost . Such has neither been anticipated by nor made obvious from the prior art. The closest art of record, USP 6472557, is directed to a polyethylene-like polymer and a process for the preparation of specific monomers, a composition comprising a monomer, a use of the composition and lastly, a method for producing a prefabricated part, comprising providing a material which has a polyethylene-like polymer, and molding the material. The reference does not disclose (a) material pretreatment: dewatering and deoxidizing the waste polyester material to make a reduction to below 300ppm of the water content to obtain a raw waste polyester material; (b) alcoholysis. And, although hydrolysis can be done in the presence of ethylene glycol and other lower boiling components, these components will be in solution following hydrolysis, and the separation of ethylene glycol from DMT prior to hydrolysis is preferred to removal of the excess water from the ethylene glycol. Also, if glycols and other alcohols are present during the hydrolysis, they will compete with the water and conversion will not be as complete. Lastly, no second alcoholysis or second alcoholysis tank is included in the reference above. Another art of record, USP 6706843, discloses a method for recycling waste polyester to produce DMT which uses solid polyester and EG alcoholysis reaction with a long reaction time and a large amount of EG for alcoholysis. In order to carry out the transesterification reaction well, it is necessary to distill out part of the EG in the alcoholysis product, which has a process of concentrating the alcoholysis product, leading to an increase in concentration devices and energy consumption. Thus, the art of record demonstrates other methods in the art which do not however, contain the advantages as mentioned and neither avoid the problems as mentioned above.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the Issue Fee and, to avoid processing delays, should 
preferably accompany the Issue Fee. Such submissions should be clearly 
labeled "Comments on Statement of Reasons for Allowance."

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765